617 So. 2d 405 (1993)
Charles McBRIDE, aPPELLANT,
v.
STATE of Florida, Appellee.
No. 92-1435.
District Court of Appeal of Florida, Fourth District.
April 21, 1993.
Richard L. Jorandby, Public Defender, and Ellen Morris, Asst. Public Defender, West Palm Beach, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Melvina Racey Flaherty, Asst. Atty. Gen., West Palm Beach, for appellee.
*406 PER CURIAM.
We affirm appellant's conviction and sentence except for the order of restitution to the victim which we reverse. The defendant was found not guilty of the theft of the VCR for which restitution was ordered. Therefore, restitution for its loss is improper. See Simmons v. State, 484 So. 2d 104 (Fla. 4th DCA 1986). Furthermore, the trial court's oral sentence did not include a requirement of restitution although the written sentence did. However, the written order must conform to the oral pronouncement. Tannihill v. State, 559 So. 2d 608 (Fla. 4th DCA 1990).
Affirmed in part, reversed in part and remanded for entry of order vacating order of restitution.
ANSTEAD, HERSEY and WARNER, JJ., concur.